Citation Nr: 0431114	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  01-08 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel




INTRODUCTION

The veteran had active service from October 1942 until 
January 1946.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a March 2001 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Cleveland, Ohio.

These matters were previously before the Board in October 
2003.  At that time, a remand was ordered to accomplish 
further development.


FINDINGS OF FACT

1.  The competent evidence does not show that the veteran's 
currently diagnosed coronary artery disease is causally 
related to active service.

2.  The competent evidence does not show that the veteran's 
currently diagnosed hearing loss is causally related to 
active service.

3.  The competent evidence does not show that the veteran's 
currently diagnosed tinnitus is causally related to active 
service.

CONCLUSIONS OF LAW

1.  Coronary artery disease was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

2.  Hearing loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.385 (2004).

3.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.385 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

VA letters issued in December 2002 and December 2003 apprised 
the appellant of the information and evidence necessary to 
substantiate his claims.  The latter correspondence also 
apprised him as to which information and evidence, if any, 
that he is to provide, and which information and evidence, if 
any, VA will attempt to obtain on his behalf.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran of the information and evidence necessary 
to substantiate his claims, which information and evidence, 
if any, that he is to provide, and which information and 
evidence, if any, VA will attempt to obtain on his behalf, as 
required by Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
and 38 C.F.R. § 3.159.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the appellant's claims were filed and initially 
denied prior to receipt of appropriate notice.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, a January 2001 research 
response from the National Personnel Records Center indicates 
that the veteran's service medical records are presumed to 
have been destroyed in a fire.  The veteran was sent a letter 
in February 2001, requesting that he provide the names of any 
Army hospitals at which he received in-service treatment for 
his claimed conditions.  The veteran responded later that 
month.  He did not identify military hospitals but rather 
gave an account of his tour of duty.  In that correspondence, 
he noted that shortly after service, in the spring of 1946, 
he had applied for a job at Goodrich Tire and Rubber Company 
in Akron, Ohio.  He underwent a physical examination at that 
time.  However, a March 2001 report of contact showed that 
efforts were undertaken to obtain that physical examination 
report.  However, it was indicated that no B. F. Goodrich 
records pre-dated 1986.  Moreover, because the veteran was 
not hired, company officials did not believe that such 
records would have been retained at all.

Per the Board's October 2003 remand instructions, the RO sent 
the veteran an NA Form 13055, Request for Information Needed 
to Reconstruct Medical Data.  That document was sent to the 
veteran in December 2003.  In response, the veteran indicated 
on a VA Form 21-4142 in December 2003 that he had no 
additional evidence to submit.  

Further regarding the duty to assist, the claims file does 
contain reports of VA and private post service treatment and 
examination.  Additionally, lay statements are associated 
with the claims folder.  Finally, the veteran's statements in 
support of his claim are affiliated with the claims file.  
The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified further obtainable 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any available outstanding evidence with respect to 
the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  Indeed, 
in the December 2003 correspondence mentioned above, the 
veteran indicated that he sought "closure" as to his 
appeal.

Relevant law and regulations

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

I.  Service connection- coronary artery disease

Factual background

As noted previously, the veteran's service medical records 
are unavailable.  

Following service, there was no documented treatment for a 
cardiac condition any time proximate to discharge.  However, 
in an August 2000 statement, the veteran reported that he had 
been seen for elevated blood pressure by private physician 
M.C.B., M.D., beginning in the spring of 1948.  The veteran 
noted that such physician retired in 1978.  

The claims file contains one document referencing treatment 
by M. C. B., M.D.  Specifically, the record contains a bill, 
dated in September 1974, in the amount of $305.00, from that 
doctor.  There was no indication as to the nature of the 
treatment provided.  The veteran indicated on the copy of the 
bill that he had no other records from that physician.

The post-service evidence does not reflect care for a cardiac 
condition until 1989.  In April of that year, the veteran was 
admitted to Akron General Medical Center.  There he underwent 
a cardiac catheterization.  The discharge diagnoses included 
coronary artery occlusive disease.  

The record shows continued care and monitoring of the 
veteran's cardiac condition.  
During the course of such treatment, stress Thallium testing 
was undertaken in March 1995.   Cardiac decompensation was 
noted at that time and left heart catheterization was 
performed later that month.  That procedure demonstrated 
severe coronary artery disease.  Also in March 1995, stress-
induced ischemia was noted in a radiology report.

A September 1999 letter written by T. A. G., D.O., noted that 
the veteran was doing well.  Upon recent evaluation, he 
denied any symptoms of congestive heart failure or chest 
discomfort.  The veteran was active aerobically, as he 
exercised, danced and performed martial arts.  Physical 
examination was unremarkable and a cardiac stress test did 
not demonstrate significant change from an earlier test 
conducted in March 1995.

In a May 2000 letter written by R. C. B., M.D., it was noted 
that the veteran had chronic congestive heart failure and 
coronary artery disease.  The veteran related stress that he 
suffered while serving in the Army.

In a September 2000 statement, the veteran reported that his 
service was filled with tension as he supervised a lumber and 
building unit.  

In a July 2001 letter, R.W.K., M.D., commented that the 
veteran had severe three vessel coronary occlusive disease.  
This physician had performed coronary bypass grafting on the 
veteran in 1989.  Dr. R. W. K. wrote that he could not state 
with certainty the relationship between the veteran's service 
and his currently diagnosed disease.  He did, however, find 
that it was at least as likely as not caused or aggravated 
due to active duty, with the condition continuing to the 
present.  No rationale for that conclusion was provided.  

In an August 2001 letter, R. C. B., M.D., noted that the 
veteran's coronary artery disease was caused by or aggravated 
by his military service.  No rationale accompanied that 
conclusion.  

The claims file reflects further treatment for the veteran's 
cardiovascular problems.  Such evidence does not address the 
etiology of such conditions.

Analysis 

As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 7 Vet. App. at 
341, 346.  

In the present case, the competent evidence of record clearly 
indicates diagnoses of coronary artery disease.  Therefore, 
there is little doubt as to the existence of a current 
disability.  However, as will be discussed below, the 
evidence of record fails to establish the remaining elements 
of a service connection claim.

Here, there is no evidence to establish the existence of 
complaints or treatment for a cardiac disability during 
service.  Again, the Board notes that it is unfortunate that 
the veteran's service medical records are not available for 
review.  Given the absence of such records, the Board has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)(the BVA has 
a heightened duty in a case where the service medical records 
are presumed destroyed).  

Even in consideration of O'Hare, a finding of in-service 
incurrence of coronary artery disease cannot be made.  
Indeed, the record does not show a diagnosis for this 
condition until 1989, well over 40 years following 
separation.  In the absence of demonstration of continuity of 
symptomatology, this is too remote from service to be 
reasonably related to service.

In addition, the evidence also fails to contain a probative 
opinion linking the veteran's currently diagnosed coronary 
artery disease to service.  While it is true that letters 
from private physicians dated in July 2001 and August 2001 
find such a nexus, these communications carry no probative 
weight.  In so finding, the Board notes that such opinions 
contained no objective supporting rationale.  Rather, the 
findings were apparently based entirely on the history 
provided by the veteran himself.  In this vein, the CAVC has 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account of a claimant is of no 
probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].

In conclusion, then, aside from showing a current diagnosis 
of coronary artery disease, the evidence of record fails to 
establish the essential elements of a service connection 
claim.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

II.  Service connection- bilateral hearing loss

Factual background

The veteran's service medical records are not available.

Following service, a May 1991 private treatment record noted 
hearing problems spanning several years.  The veteran 
complained of markedly diminished hearing in the right ear 
since service.  

A January 1995 treatment record from R. A. W., M.D., of the 
Akron Clinic noted mild low frequency hearing loss in the 
left ear, rapidly sloping to a severe to profound hearing 
loss in the high frequencies.  The treatment plan involved 
trial of a hearing aid.  It was noted that the veteran had 
previously tried hearing aids on 3 or 4 occasions without 
success.  

An audiological report dated September 1997 showed that the 
veteran was issued a new hearing aid.   

In an August 2001 statement, R. C. B., M.D., opined that the 
veteran's hearing loss was caused during or aggravated by 
military service.  No rationale was provided.  

In a September 2001 statement, the veteran's wife commented 
as to his progressively worsening hearing.  She noted that 
the veteran had tried 5 different hearing aids, without 
success.

In August 2003, the veteran was afforded a VA audiological 
examination.  The veteran described his military history, 
stating that he was in ordnance and not exposed to much 
noise.  He stated that one morning in 1945 he woke up to a 
ringing in his ears and experienced a decrease in hearing 
acuity in the right ear.  He did not notice left ear hearing 
loss until several years following service.

Objectively, the veteran's pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
80
       
105
105
LEFT
35
40
60
75
85

Speech audiometry revealed speech recognition ability of 16 
percent in the right ear and of 76 in the left ear.

Following the objective evaluation, the veteran was diagnosed 
with severe sensory neural hearing loss in the right ear and 
moderately severe sensory neural hearing loss in the left 
ear.  The examiner found it more likely than not that the 
right ear hearing loss was the result of military service.  
However, he did not find that it resulted from acoustic 
trauma.  He further found that the veteran's left ear hearing 
loss was not related to service.

In an August 2004 addendum to the August 2003 VA examination, 
the examiner elaborated upon his conclusions.  He explained 
that in deciding that his conclusion that the veteran's right 
ear hearing loss was not due to acoustic trauma, he relied 
upon the veteran's statements that he was not exposed to much 
noise during service.  Additionally, he noted that the 
veteran's speech audiometry score of 16% was significantly 
poorer than would be anticipated from acoustic trauma.  
Moreover, it was significantly poorer than the left ear score 
of 76%.  The examiner further explained that the left ear 
hearing loss was not found to be related to service because 
it did not arise until long after the veteran's discharge. 

Analysis

Once again, a successful service connection claim will 
contain the following three elements: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 7 Vet. App. at 341, 346.  

Regarding the question of current disability, the Board notes 
that 38 C.F.R. § 3.385 defines "impaired hearing" for the 
purposes of applying the laws administered by VA.  That Code 
section states that hearing loss will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz (HZ) is 40 
decibels or greater; or when the auditory thresholds for at 
least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  

Reviewing the audiological findings from the August 2003 VA 
examination, it is clear that the veteran meets the criteria 
for hearing loss disability under 38 C.F.R. § 3.385.  As 
such, the first requirement of a service connection claim has 
been satisfied here.  

The evidence of record does not, however, demonstrate that 
the remaining elements of the claim have been satisfied.  
Here, there is no showing of in-service treatment or 
complaints of hearing loss.  

It is again noted that, due to the absence of service medical 
records, the Board has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991)(the BVA has a heightened duty in a case 
where the service medical records are presumed destroyed).  

In light of O'Hare, the Board finds that the veteran's 
military occupational specialty as an airplane armorer 
allowed for a presumption of exposure to noise in service.  
Nevertheless, left and right ear hearing loss was not noticed 
until many years after separation from service.  

The evidence does not contain a probative opinion of etiology 
linking the veteran's hearing loss to service.  The record 
does include an August 2001 opinion written by R. C. B., 
M.D., finding a nexus between the veteran's hearing loss and 
service.  However, that physician was treating the veteran 
for cardiac conditions and was not involved with his 
audiological care.  No objective basis for the opinion was 
provided.  Indeed,  Dr. R.C.B.'s opinion relied solely on the 
veteran's unsubstantiated verbal history and as such cannot 
serve as a basis for a grant of the benefit sought.  See  
Swann, 229, 233; Reonal 458, 461.

Finally, the VA examiner's August 2003 opinion, explained 
more thoroughly in an August 2004 addendum, does not allow 
for a grant of service connection.  Regarding the right ear, 
because the examiner did not find the veteran's hearing loss 
to be based on acoustic trauma, his basis for finding a nexus 
is solely the veteran's statements.  As explained above, such 
an opinion is not probative.  Regarding the left ear, no 
nexus was found by the examiner.  

In conclusion, then, while the veteran has currently 
diagnosed bilateral hearing loss, the evidence of record 
fails to establish the essential elements of a service 
connection claim.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

III.  Service connection- tinnitus

Factual background

The veteran's service medical records are unavailable.  He 
asserts that he experienced ringing in his ears during active 
duty that persisted to the present day.

After service, a December 1995 treatment record from 
Audiphone Company of Akron contained a diagnosis of tinnitus 
since service.

In a January 1995 letter written by R. A. W., M.D., the 
veteran was noted to have a long history of tinnitus dating 
back to military service.

In a September 2001 statement, the veteran's wife commented 
as to his longstanding ringing in the ears. 

The veteran was examined by VA in August 2003.  He stated 
that he had ringing in his right ear only.  The ringing was 
constant and varied in volume.  It had its onset in the 
spring of 1945, during active duty.  The veteran explained 
that he awoke one day and heard that ringing sound.  He also 
experienced dizziness at that time.  The veteran denied being 
exposed to much noise during service.

The VA examiner found that it was more likely than not that 
the veteran's tinnitus resulted from military service.  

Analysis

While the evidence of record establishes current diagnoses of 
tinnitus, it was initially demonstrated years after service.  
In the absence of demonstration of continuity of 
symptomatology, it was initially demonstrated too remote from 
service to be reasonably related to service.  No probative 
medical opinion is of record which shows otherwise.  The 
August 2003 opinion provided by the VA examiner is not 
probative because it is based entirely on the veteran's self-
described history.   See  Swann, 229, 233; Reonal 458, 461.  

The Board acknowledges its heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule due to unavailability of service 
medical records in the present case.  O'Hare, 365, 367.  
However, such consideration does not here warrant a grant of 
the benefit sought.  Rather, the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for coronary artery disease is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied. 


	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



